*270DISSENTING OPINION
Mollison, Judge:
I am unable to agree with the conclusion of my colleagues in this case that the imported ammonium ichthosulfonate is properly classifiable as a medicinal preparation of animal origin. I agree with so much of the majority opinion herein which finds that the imported substance is not classifiable as a drug, and which finds that it is classifiable as a medicinal preparation. As it appears that the merchandise is not otherwise specially provided for outside of the medicinal preparations provisions of the act, the question to be determined is whether it is a medicinal preparation of animal origin or of other than animal origin.
In the determination of the origin of the imported medicinal preparation, the majority has recognized the natural source thereof as its origin. That source it has named as certain bituminous schists, which schists it finds, upon some statements made in the record, to be “substantially wholly animal matter.” I cannot agree with this latter finding.
“Schist” is defined in Webster’s New International Dictionary (2d ed., 1945) as—
Peirog. Any metamorphic crystalline rock having a closely foliated structure * * * and hence admitting of division along approximately parallel planes. [Italics mine.]
“Rock” is defined in the same authority as—
3. Geol. Solid mineral matter of any kind occurring naturally in large quantities or forming a considerable part of the earth’s mass; also, a particular mass or kind of such material. Rock may be consolidated or unconsolidated, and composed of one mineral or, more commonly, of two or more; or it may be to a greater or less extent of organic origin, as coal. [Italics mine.]
It may well be, as indicated by the record, that the bituminous schists from which the importation at bar was made contain the remains of fossilized fish or other marine animals, and that the schists themselves were largely of animal origin, and that the sulfur contained therein, which forms the therapeutic element of the imported product, retained its organic nature. None of these facts alter the basic fact that the butv/minous schists are regarded in common usage, as shown by the above definitions, as mineral matter and not as animal matter. It must be remembered that it is the origin, i. e., the natural source, of the imported product, ammonium ichthosulfonate, in which we are interested, not the origin of the bituminous schists.
To my mind, the term “medicinal preparations of animal origin,” as found in the modification of paragraph 5 contained in the Argentine Trade Agreement, T. D. 50504, was intended to cover preparations made from the blood, organs, parts, etc., of contemporary animals, not of fossilized or petrified or wholly or partly mineralized prehistoric animals which today have no existence as animals.
*271If the term “animal origin,” as found in the trade agreement, supra, be considered to be ambiguous or doubtful, then this view finds corroboration in the “Digests of Trade Data,” etc., issued by the United States Tariff Commission in connection with the Trade Agreement between the United States and Argentina (Washington 1942). As stated in the foreword, that volume—
* * * consists of digests of information concerning products on which concessions were granted by the United States in the trade agreement with the Argentine Republic, signed October 14, 1941.
and goes on to state that—
The material presented has been drawn from the detailed data made available by the Tariff Commission, prior to, and during, the negotiations with Argentina, to the Trade Agreements Committee, which is the interdepartmental body charged with carrying out the trade agreements program. * * *.
Such information is proper to be considered where there is ambiguity in the language used in the trade agreement in question. United States v. Good Neighbor Imports, Inc., 33 C. C. P. A. 91, C. A. D. 321.
On page 181 of that volume, under the caption “Medicinal Preparations of Animal Origin” and the subheading “Description and uses,” I find the following:
Medicinal preparations of animal origin include glandular medicináis and other pharmaceutical products obtained from various animal organs. These preparations are used chiefly for supplying glandular deficiencies or for correcting other organic disorders of the human body. Pituitary, thyroid, and pancreas gland extracts are the principal glandular medicináis; liver extracts, gall preparations, urine concentrates, and corpus luteum are the chief medicinal products other than of glandular origin in this classification. The most important medicinal preparation of animal origin imported from Argentina is one derived from mare serum, used in the manufacture of sex hormone preparations.
I am satisfied that the product at bar is properly classifiable under the provision for medicinal preparations in paragraph 5 of the tariff act and not under the modification thereof by the Argentine Trade Agreement, supra.